DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wood on 06/24/2022.

Claim 1 has been amended as follows:
On line 1, the words --a humeral base component;-- have been added after the word “comprising:”
On line 2, the words “the humerus” have been deleted and replaced with the words --a humerus--
On line 7, the words “a humeral” have been deleted and replaced with the words   --the humeral--
On the last line, the words --; wherein the humeral base component includes a taper portion extending upwardly from the mounting portion; the combination sizer and guide device includes an upper cavity extending upwardly from the cavity toward the convex outer surface; and the upper cavity is sized and shaped to frictionally engage the taper portion-- have been added after the word “portion”

Claim 4 has been amended as follows:
On line 2, the words “the humeral base component; and” have been deleted

Claim 7 has been cancelled

Claim 9 has been amended as follows:
On line 1, the words --a humeral base component;-- have been added after the word “comprising:”
On line 8, the words “a humeral” have been deleted and replaced with the words   --the humeral--
On the last line, the words --; wherein the humeral base component includes a taper portion extending upwardly from the mounting portion; the combination sizer and guide device includes an upper cavity extending upwardly from the cavity toward the convex outer surface; and the upper cavity is sized and shaped to frictionally engage the taper portion-- have been added after the word “humerus”

Claim 12 has been amended as follows:
On line 2, the words “the humeral base component; and” have been deleted

Claim 15 has been cancelled


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774